UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT


                            _______________________

                                No. 99-21157
                              Summary Calendar
                        Civil Docket #H-96-CV-1392
                          _______________________


VICENTE A. MENCHACA,

                                                      Plaintiff-Appellant,

                                      versus

BAKER HUGHES OILFIELD OPERATIONS INC,
formerly known as Baker Oil Tools, Inc.,

                                                         Defendant-Appellee.


_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                           (H-96-CV-1392)
_________________________________________________________________
                          August 28, 2000

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:1

              Appellant Menchaca received an adverse jury verdict on

his   claim    that   his    former   employer   Baker    Hughes   fired   and

discriminated against him for filing a Workers’ Compensation claim.

Because he did not timely file a motion for new trial, his notice




      1
            Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
of appeal was also untimely, and this court lacks jurisdiction over

his appeal.

           Final judgment was entered by the district court on

August 17, 1999.      Under Federal Rule of Civil Procedure 59,

Menchaca had ten days to file a motion for new trial, an action

which would suspend the requirement of Federal Rule of Appellate

Procedure 4(a)(1) that he must file a notice of appeal within 30

days of the judgment.     Menchaca did not file a timely Rule 59

motion, as his motion for new trial was filed on September 15,

1999, nearly a month after the court’s final judgment.    Under FRAP

4, then, the period to file a notice of appeal expired on or about

September 16, 1999.     Menchaca’s notice of appeal was not filed

until December 8, more than 100 days after the judgment was

entered.

           The time limits for filing motions for new trial and

notice of appeal are mandatory and jurisdictional.       Anderson v.

Pasadena I.S.D., 184 F.3d 439, 446 (5th Cir. 1999); U.S. Leather,

Inc. v. H & W Partnership, 60 F.3d 222, 225 (5th Cir. 1995).

           Because the notice of appeal was untimely, this court

lacks jurisdiction and the appeal must be DISMISSED.




                                 2